                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


United States of America,                             Case No. 19-cr-0096 (WMW/HB)

                            Plaintiff,
                                              ORDER DENYING DEFENDANT’S
      v.                                     MOTION TO DISMISS INDICTMENT

Travis Kyle Mayer,

                            Defendant.


      This matter is before the Court on Defendant Travis Kyle Mayer’s motion to

dismiss the indictment against him based on alleged violations of his right to a speedy

trial. (Dkt. 194.) Plaintiff United States of America opposes Mayer’s motion. For the

reasons addressed below, Mayer’s motion to dismiss the indictment is denied.

                                     BACKGROUND

      A grand jury returned an indictment in this case on April 1, 2019, charging Mayer

with three child-pornography offenses. Mayer’s initial appearance in this case occurred

on April 5, 2019, at which time the 70-day period under the Speedy Trial Act began to

run. See 18 U.S.C. § 3161(c)(1). Mayer’s trial commenced on June 21, 2021. As such,

808 days passed between Mayer’s initial appearance and the commencement of trial.

However, portions of this 808-day period were excluded from Speedy Trial Act

calculations, as summarized below.

      It is undisputed that the 70-day speedy trial clock has been tolled multiple times

because both Mayer and the United States filed numerous pretrial motions. See 18 U.S.C.
§ 3161(h)(1)(D), (H) (providing that time is excluded under the Speedy Trial Act for

“delay resulting from any pretrial motion” as well as a maximum of 30 days from the

date that such a motion is taken under advisement).

      First, the speedy trial clock was tolled for 136 days, from April 9, 2019, through

August 22, 2019.1 During this period of time, pretrial discovery and dispositive motions,

filed by both the United States and Mayer, were briefed, argued, and taken under

advisement.

      Second, the speedy trial clock was tolled for 16 days in August and September

2019 because the United States filed several motions—namely, a motion for a three-week

continuance of the trial date and motions seeking, among other things, a Frye/Lafler

hearing and a status conference.

      Third, the speedy trial clock was tolled for 228 days, from October 4, 2019,

through May 18, 2020. During this period of time, Mayer’s motions to dismiss and

suppress evidence were briefed, argued and taken under advisement. These dispositive

motions were precipitated by the United States’s filing of a first and second superseding

indictment on September 25, 2019, and December 11, 2019, respectively.

      Fourth, the speedy trial clock was tolled for 64 days, from March 18, 2021,

through May 20, 2021. During this period of time, Mayer’s motion to sever Counts 7 and

8 of the third superseding indictment was briefed and taken under advisement.

1
       Under the Speedy Trial Act, “both the date on which the [pretrial] motion was
filed and the date on which the [pretrial] motion was decided are excluded.” United
States v. Mallett, 751 F.3d 907, 913 n.7 (8th Cir. 2014) (internal quotation marks
omitted).


                                            2
       Fifth, the speedy trial clock was tolled for 15 days, from June 1, 2021, through

June 15, 2021, while the parties’ motions in limine were briefed and taken under

advisement. And the speedy trial clock was tolled again for one day when Mayer filed

the pending motion to dismiss the indictment on June 20, 2021.

       In total, the speedy trial clock has been tolled for 460 days (approximately fifteen

months) because of pretrial motion practice, including more than a dozen pretrial motions

filed by Mayer. Mayer’s pending motion to dismiss the indictment does not specifically

challenge the tolling of these periods of time, which are permitted under the Speedy Trial

Act.   See id.; United States v. Williams, 557 F.3d 943, 951–52 (8th Cir. 2009)

(recognizing that the statutory exclusion applies to any pretrial motion, whether frivolous

or meritorious).

       In addition to the foregoing delays attributable to pretrial motion practice, the

Court has tolled the speedy trial clock sua sponte several times because of the COVID-19

pandemic. On March 13, 2020, Chief Judge John R. Tunheim issued a General Order

continuing all jury trials in the District of Minnesota through April 27, 2020. See General

Order, In Re: Court Operations Under the Exigent Circumstances Created by COVID-19

(D. Minn. Mar. 13, 2020). The March 13, 2020 General Order expressly excluded from

Speedy Trial Act calculations the period of time “from March 13, 2020, to April 27,

2020.” Id. In several subsequent orders, Chief Judge Tunheim extended the exclusion of

time under the Speedy Trial Act. See General Order No. 9, In Re: Updated Guidance to

Court Operations Under the Exigent Circumstances Created by COVID-19 (D. Minn.



                                            3
Apr. 15, 2020) (extending exclusion of time to May 17, 2020); General Order No. 14, In

Re: Updated Guidance to Court Operations Under the Exigent Circumstances Created

by COVID-19 (D. Minn. May 15, 2020) (extending exclusion of time to July 5, 2020);

General Order No. 17, In Re: Updated Guidance to Court Operations Under the Exigent

Circumstances Created by COVID-19 (D. Minn. June 26, 2020) (extending exclusion of

time until “the date that the criminal jury trial commences”). The District of Minnesota

did not commence any criminal jury trials during the pandemic until September 2020,

when limited criminal jury trials resumed:

                     The Court will resume limited criminal jury and bench
             trials in September 2020. All jury trials must be conducted
             with appropriate safeguards, including social distancing and
             personal protective equipment. The Court has developed a
             protocol for jury trials to ensure the health and safety of all
             participants and that protocol must be followed.

                     . . . In order to safely conduct criminal jury trials and
             to comply with the COVID-19 restrictions in place at local
             detention facilities, only a very limited number of jury trials
             may take place at the same time. Accordingly, criminal jury
             trials may be continued until the date that the criminal jury
             trial commences.

General Order No. 18, In Re: Updated Guidance to Court Operations Under the Exigent

Circumstances Created by COVID-19 (D. Minn. Aug. 27, 2020).

      Consistent with and in reliance on the foregoing General Orders, this Court issued

orders in this case on April 1, 2020; April 17, 2020; May 18, 2020: July 6, 2020; and

August 31, 2020, collectively excluding the period of time between March 17, 2020, and

October 30, 2020, from computation under the Speedy Trial Act. In its August 31, 2020




                                             4
Order, this Court observed, among other things, that “because only a limited number of

jury trials may take place at the same time, criminal jury trials may be continued until the

date that the criminal jury trial commences,” and that because of “the challenges created

by the COVID-19 pandemic, the Court is unable to commence the jury trial in this case

on or before October 30, 2020.” The Court concluded:

              For the reasons addressed in General Order No. 18, the well-
              documented concerns about COVID-19, and because the jury
              trial in this case cannot commence on or before October 30,
              2020, the Court specifically finds that the ends of justice
              served by ordering a continuance outweigh the best interests
              of the public and the Defendant’s right to a speedy trial under
              18 U.S.C. § 3161(h)(7)(A). In making this finding, the Court
              concludes that the failure to exclude time through October 30,
              2020, would result in a miscarriage of justice under the
              unique circumstances the COVID-19 pandemic presents. 18
              U.S.C. § 3161(h)(7)(B)(i).

Although the Court issued these orders sua sponte, neither the United States nor Mayer

objected to any of these orders excluding time from Speedy Trial Act calculations.

       On November 4, 2020, Chief Judge Tunheim ordered that “[a]ll criminal trials that

have not already commenced as of the date of this order, are continued through

December 31, 2020,” in the District of Minnesota. See General Order No. 20, In Re:

Updated Guidance to Court Operations Under the Exigent Circumstances Created by

COVID-19 (D. Minn. Nov. 4, 2020). In doing so, Chief Judge Tunheim observed that

“Minnesota continues to experience high COVID-19 infection rates across the entire state,




                                             5
with active COVID-19 cases at record highs.”2 Id. Thereafter, the District of Minnesota

did not commence any criminal jury trials until May 2021, when limited criminal jury

trials resumed:

                      The Court will resume criminal jury and bench trials,
              starting on May 3, 2021. All jury trials must be conducted
              with appropriate safeguards, including social distancing and
              personal protective equipment. The Court has developed a
              protocol for jury trials to ensure the health and safety of all
              participants and that protocol must be followed.

                      . . . To safely conduct criminal jury trials and to
              comply with the COVID-19 restrictions in place at local
              detention facilities, only a very limited number of jury trials
              may take place at the same time. Accordingly, criminal jury
              trials may be continued until the date that the criminal jury
              trial commences.

General Order No. 28, In Re: Updated Guidance to Court Operations Under the Exigent

Circumstances Created by COVID-19 (D. Minn. Apr. 29, 2021).

       Consistent with and in reliance on Chief Judge Tunheim’s General Orders, this

Court issued orders in this case on October 26, 2020; February 1, 2021; and March 12,

2021, collectively excluding the period of time between March 17, 2020, and June 21,

2021, from computation under the Speedy Trial Act. In doing so, the Court again found

that the ends of justice served by continuing the trial in this case outweighed the interests

of the public and Mayer in a speedy trial, and that the failure to exclude time through

June 21, 2021, would result in a miscarriage of justice under the unique circumstances


2
        Indeed, at least one criminal jury trial in this District required a two-week
continuance in November 2020 after a juror tested positive for COVID-19 during the
trial. See United States v. Hari, No. 18-cr-0150(1), Dkt. 287 (D. Minn. Nov. 16, 2020).


                                             6
that the COVID-19 pandemic presents. Although the Court issued these orders sua

sponte, neither the United States nor Mayer objected to any of these orders excluding

time from Speedy Trial Act calculations.

      To the contrary, on November 4, 2020, the United States filed an unopposed

motion to continue the trial in this case. At that time, Mayer’s trial was scheduled to

commence on March 9, 2021, and the United States sought to reschedule the trial to

March 29, 2021, or April 5, 2021.          The asserted bases for this request were the

anticipated travel plans of counsel for both the United States and Mayer. The Court

denied this unopposed request in a November 6, 2020 Order:

                Assuming without deciding that the United States has
                demonstrated good cause to delay the trial in this matter, the
                Court cannot accommodate counsel’s request given the
                limitations in scheduling and safely conducting a jury trial
                during the ongoing COVID-19 pandemic. Moreover, there is
                nothing in the record to establish that Defendant consents to
                such a delay, nor has the United States provided the Court
                any basis to exclude time under the Speedy Trial Act without
                the Defendant’s consent.

Subsequently, the Court nonetheless sua sponte continued the March 9, 2021 trial date

based on extensions to the districtwide pandemic-related suspension of jury trials. On

February 25, 2021, the Court issued an amended trial notice and final pretrial order,

scheduling trial to commence on June 21, 2021. The District of Minnesota resumed

criminal jury trials in May 2021, and the trial in this case commenced on June 21, 2021,

as scheduled.




                                              7
       In total, the Court sua sponte excluded from speedy trial calculations 462 days,

from March 17, 2020, through June 21, 2021, for ends-of-justice reasons arising from the

COVID-19 pandemic. Of those 462 days, 143 days were separately tolled while pretrial

motions were pending, as summarized above. As such, 319 days were excluded from

speedy trial calculations based solely on the Court’s pandemic-related sua sponte

exclusions of time. Mayer specifically disputes the propriety of only these particular

exclusions of time. If the Court’s sua sponte exclusions of time were proper, only 30

days have elapsed on the 70-day speedy trial clock. If the Court’s sua sponte exclusions

of time were improper, 349 days have elapsed on the 70-day speedy trial clock.

       During the time period in which the Court’s sua sponte exclusions of time applied,

the commencement of jury trials in the District of Minnesota was suspended districtwide

for all but 65 days (September 1, 2020, through November 4, 2020). During the 65 days

during which jury trials were not suspended in this District, three criminal jury trials

occurred, including one trial involving Mayer. 3 Additional criminal jury trials were

scheduled during this time period but later cancelled, either because the case settled or

the parties sought a continuance.4 Notably, pursuant to Chief Judge Tunheim’s General


3
      See United States v. Hari, No. 18-cr-0150(1) (D. Minn.) (trial commenced
November 2, 2020, and concluded December 9, 2020); United States v. Mayer, No. 19-
cr-0244 (D. Minn.) (trial commenced October 5, 2020, and concluded October 8, 2020);
United States v. Lewis, No. 18-cr-0194 (D. Minn.) (trial commenced September 21, 2020,
and concluded September 25, 2020).
4
       See, e.g., United States v. Padilla, No. 19-cr-0208(2) (D. Minn.) (trial scheduled to
commence September 14, 2020, but defendant pleaded guilty on first day of trial); United
States v. Haynes, No. 19-cr-0250(1), Dkts. 115, 145 (D. Minn.) (trial scheduled to


                                             8
Orders and the District of Minnesota’s COVID-19 protocols, only a limited number of

jury trials could occur at any given time so as to protect the health of jurors, witnesses,

parties, attorneys, the public, court staff and judges. Moreover, adequate time between

trials was necessary to account for the unpredictable length of trials and jury deliberations,

and to permit appropriate sanitization protocols to be followed.

       Mayer’s pending motion to dismiss the indictment in this case challenges the

validity of the Court’s sua sponte orders excluding time under the Speedy Trial Act

because of the COVID-19 pandemic. According to Mayer, the “Court’s general orders,

finding months and months of time to be excludable under the [Speedy Trial] Act,

without any data to suggest that criminal jury trials posed a threat to public safety, violate

both the United States Constitution and the [Speedy Trial] Act.” Mayer also contends

that “it is not health and safety considerations that have required such a lengthy delay, but

rather the congestion of the Court’s calendar.” As such, Mayer seeks dismissal of the

third superseding indictment. The United States opposes Mayer’s motion.

                                        ANALYSIS

       Mayer argues that the third superseding indictment should be dismissed based on

alleged violations of the Speedy Trial Act and his right to a speedy trial under the Sixth

Amendment to the United States Constitution. Courts must evaluate “Sixth Amendment

and Speedy Trial Act challenges for delay . . . independently of one another.” United




commence September 16, 2020, but joint motion for continuance granted August 31,
2020).


                                              9
States v. Johnson, 990 F.3d 661, 666 (8th Cir. 2021) (internal quotation marks omitted).

As such, the Court addresses Mayer’s statutory and constitutional arguments in turn.

       I.     Speedy Trial Act

       Mayer first alleges violations of the Speedy Trial Act, which requires that criminal

defendants be brought to trial within a specified period of time, with certain limited

exceptions that warrant a delay. 18 U.S.C. § 3161(c)(1), (h). If a defendant is not

brought to trial within the time limit required under the Speedy Trial Act, after taking into

consideration any of the statutory exceptions that permit a delay, the “indictment shall be

dismissed on motion of the defendant.” 18 U.S.C. § 3162(a)(2). The defendant has the

burden of proof to support such a motion to dismiss the indictment. Id.

       Under the Speedy Trial Act, the filing of pretrial motions tolls the speedy trial

clock until the motion is decided. See 18 U.S.C. § 3161(h)(1)(D), (H) (providing that

time is excluded under the Speedy Trial Act for “delay resulting from any pretrial motion”

as well as a maximum of 30 days from the date that such a motion is taken under

advisement). Mayer does not dispute that 460 days were properly excluded from speedy

trial calculations based on the numerous pretrial motions filed by both the United States

and Mayer in this case.5 Instead, Mayer challenges the Court’s sua sponte exclusions of

time (319 days in total) from speedy trial calculations based on the ends of justice in light

of the COVID-19 pandemic.

5
      Although Mayer objected to the August 30, 2019 trial continuance sought by the
United States, that motion tolled the speedy trial clock for only six days, and such tolling
was automatic under the Speedy Trial Act notwithstanding Mayer’s opposition to the
motion. See 18 U.S.C. § 3161(h)(1)(D), (H); Williams, 557 F.3d at 952.


                                             10
      As relevant here, a district court may continue a trial, and exclude the period of the

continuance from Speedy Trial Act calculations “on [its] own motion” based on “findings

that the ends of justice served by taking such action outweigh the best interest of the

public and the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). The Speedy

Trial Act contains a non-exclusive list of factors that a district court may consider when

conducting this ends-of-justice analysis. Id. at § 3161(h)(7)(B). These factors include

whether the failure to continue the proceeding would make the proceeding “impossible”

or otherwise “result in a miscarriage of justice,” whether the case is complex or unusual,

or whether the failure to grant a continuance would deny counsel for the defendant or the

United States “the reasonable time necessary for effective preparation, taking into

account the exercise of due diligence.” Id. Although a court may consider other factors,

the Speedy Trial Act prohibits a court from granting an ends-of-justice continuance based

on the “general congestion of the court’s calendar” or the prosecution’s “lack of diligent

preparation or failure to obtain available witnesses.” Id. at § 3161(h)(7)(C). An ends-of-

justice continuance does not require the defendant’s consent. United States v. Jones, 795

F.3d 791, 798 (8th Cir. 2015).

      An ends-of-justice continuance is not excludable from speedy trial calculations

“unless the court sets forth, in the record of the case, either orally or in writing, its

reasons for finding that the ends of justice served by the granting of such continuance

outweigh the best interests of the public and the defendant in a speedy trial.” 18 U.S.C.

§ 3161(h)(7)(A). These “findings must be made, if only in the judge’s mind, before



                                            11
granting the continuance,” but these findings need not be expressly entered into the

record at that time. Zedner v. United States, 547 U.S. 489, 506 (2006) (emphasis added).

Rather, these “findings must be put on the record by the time a district court rules on a

defendant’s motion to dismiss under [Section] 3162(a)(2)” of the Speedy Trial Act. Id. at

507.

       Here, each of the Court’s sua sponte orders excluding time included written

findings as to the circumstances warranting the ends-of-justice exclusion. The Court’s

sua sponte orders excluding time also incorporated by reference the findings in Chief

Judge Tunheim’s series of General Orders. The Court expressly considered multiple

factors, including but not limited to: (1) the national emergency declared by the President

of the United States of America; (2) the peacetime emergency declared by the Governor

of the state of Minnesota; (3) the pandemic-related restrictions implemented by local

detention facilities that impact the ability of defendants to consult with legal counsel;

(4) the health of jurors, witnesses, parties, attorneys, the public, court staff and judges;

(5) the constitutional rights of criminal defendants and other parties; and (6) the public’s

interest in the effective and expeditious administration of justice. 6 Based on these

considerations, the Court concluded it could not safely commence the jury trial in this

case on or before June 21, 2021, and that the failure to exclude time through June 21,

2021, in this case would result in a miscarriage of justice.


6
        The Court did not consider the factors expressly prohibited from consideration
under the Speedy Trial Act—namely, the congestion of the Court’s calendar or any lack
of diligent preparation by the United States. See 18 U.S.C. § 3161(h)(7)(C).


                                             12
       Mayer argues that the “general nature” of the foregoing findings are insufficient

because they do not reference “facts or circumstances relevant to this unique case that

have prevented this case from going to trial.”       But Mayer cites no legal authority

requiring a district court to make case-specific findings to support an ends-of-justice

exclusion of time under the Speedy Trial Act. And the Court’s research has identified no

such authority. Although the Speedy Trial Act requires express findings to support an

ends-of-justice exclusion, the Speedy Trial Act includes no requirement for case-specific

findings. See generally 18 U.S.C. § 3161(h)(7). And the Court’s research has identified

no case law imposing such a requirement. To the contrary, “other courts facing the

challenges of conducting jury trials during the COVID-19 pandemic have found the

[Speedy Trial] Act does not preclude courts from making district-wide findings

continuing all jury trials.” United States v. Pair, No. 3:20cr3, 2021 WL 279239, at *7–*8,

___ F. Supp. 3d ____ (E.D. Va. Jan. 27, 2021) (rejecting argument that an ends-of-justice

continuance requires case-specific findings and collecting cases).

       Notably, numerous courts have recognized that emergency conditions that result in

widespread societal impact may warrant an ends-of-justice exclusion of time under the

Speedy Trial Act. See, e.g., United States v. Scott, 245 F. App’x 391, 394 (5th Cir. 2007)

(affirming ends-of-justice exclusion of time following Hurricane Katrina); Furlow v.

United States, 644 F.2d 764, 768 (9th Cir. 1981) (affirming ends-of-justice exclusion of

time following volcanic eruption of Mount St. Helens); United States v. Correa, 182 F.

Supp. 2d 326, 329 (S.D.N.Y. 2001) (excluding time under Speedy Trial Act in the



                                            13
interest of justice following September 11, 2001 terrorist attack). And federal courts

throughout the country have recognized that the exigent circumstances created by the

COVID-19 pandemic have warranted excluding time under the Speedy Trial Act based

on the ends of justice. See, e.g., United States v. Olsen, 995 F.3d 683, 693 (9th Cir. 2021)

(recognizing that “surely a global pandemic that has claimed more than half a million

lives in this country . . . falls within such unique circumstances to permit a court to

temporarily suspend jury trials in the interest of public health”); Pair, 2021 WL 279239,

at *7 (observing that “[t]he Eastern District of Virginia does not stand alone in

concluding that the ends of justice served by postponing trials during the COVID-19

public health emergency outweigh the best interest of the public and defendants in a

speedy trial” and collecting cases).

       The fact that the pandemic has had a similar impact on the scheduling of multiple

criminal jury trials does not make the pandemic-related reasons for delay in Mayer’s case

any less relevant to the ends-of-justice analysis. To the contrary, a global pandemic of

the nature and magnitude caused by COVID-19 is highly relevant to whether “the ends of

justice served by the granting of [a] continuance outweigh the best interests of the public

and the defendant in a speedy trial.” See 18 U.S.C. § 3161(h)(7)(A). Indeed, the Speedy

Trial Act expressly permits a court to consider factors that are not listed in the statute.

See id. at § 3161(h)(7)(B) (listing factors a court must consider, “among others,” when

determining whether to order an ends-of-justice exclusion of time under the Speedy Trial

Act). As such, Mayer has not demonstrated that the Court’s prior written findings were



                                            14
insufficiently specific to support the Court’s ends-of-justice exclusions of time under the

Speedy Trial Act in this case.

       Even if case-specific findings were required, the Court may set forth those

findings in greater detail now. Pair, 2021 WL 279239, at *5 (observing that ends-of-

justice findings “can be entered into the record of the case as late as the court’s ruling on

the defendant’s motion to dismiss” (citing Zender, 547 U.S. at 507)). Here, several

circumstances unique to this case compounded the Court’s inability to safely conduct a

jury trial during the COVID-19 pandemic.

       As recognized in the Court’s orders excluding time from speedy trial calculations,

the Governor of Minnesota, in response to the COVID-19 pandemic, imposed certain

restrictions on Minnesota residents. These restrictions, variations of which have been

imposed throughout the United States, prohibited, limited, or strongly discouraged travel

and gatherings of people, in the interests of public health and safety. For certain periods

of time, when COVID-19 cases were at their peak, Minnesota residents were subject to

stay-at-home orders and prohibitions on gatherings of any size involving multiple

households. Mayer’s trial has involved multiple witnesses and potential witnesses from

outside Minnesota, including law enforcement officers and the victim of Mayer’s

offenses. Moreover, the parties estimated that this trial could take nearly two weeks to

complete, thus requiring witnesses and jurors to travel and gather for extended periods of

time. As such, the nature of this case exacerbated the difficulty of scheduling a jury trial

during the pandemic.



                                             15
       In addition, in its orders excluding time from speedy trial calculations, the Court

recognized that local detention facilities had implemented pandemic-related restrictions

that impacted the ability of pretrial detainees to consult with legal counsel. Mayer has

been in custody throughout the pandemic. Thus, when continuing the trial in this case,

the Court understood that failing to do so could hinder Mayer’s ability to meet with his

counsel and prepare for trial. See 18 U.S.C. § 3161(h)(7)(B)(iv) (providing that, when

granting an ends-of-justice exclusion of time under the Speedy Trial Act, a district court

may consider whether failing to continue the trial would “deny counsel for the defendant

or the attorney for the Government the reasonable time necessary for effective

preparation, taking into account the exercise of due diligence”). Indeed, the numerous

restrictions on travel, gatherings, and access to detention facilities undoubtedly hindered

the ability of counsel for both the United States and Mayer to prepare effectively for trial.

       Mayer argues that the Court could have held the trial in this case in October 2020

when, for a two-month period, the District of Minnesota resumed jury trials on a limited

basis. In doing so, Mayer observes that this Court commenced a week-long trial on

October 5, 2020, in another case in which Mayer was the defendant. See United States v.

Mayer, No. 19-cr-0244 (D. Minn.). Mayer overlooks the District of Minnesota’s General

Orders and COVID-19 protocols, which permitted (and continue to permit) only one jury

trial in each courthouse at any given time. Mayer also does not explain how he, his

counsel, and counsel for the United States reasonably could have prepared for and

attended two trials simultaneously or in rapid succession. Indeed, Mayer repeatedly



                                             16
sought to bifurcate his trial in this case—requests that, if granted, would have required

summoning hundreds of potential jurors so as to empanel at least three separate juries.

       Mayer contends that these logistical impediments reflect general congestion in the

Court’s calendar, which is an impermissible basis for excluding time under the Speedy

Trial Act. See 18 U.S.C. § 3161(h)(7)(C) (providing an ends-of-justice continuance

cannot be granted based on “general congestion of the court’s calendar”). Undisputedly,

the pandemic has impacted the Court’s calendar. But congestion of the Court’s calendar

was not a basis for the Court’s ends-of-justice findings. Rather, the Court considered,

among the numerous factors addressed herein, whether it was possible to conduct a jury

trial in compliance with public health and safety recommendations and requirements, and

whether holding such a trial would be fair to Mayer. See Pair, 2021 WL 279239, at *6

(relying on similar considerations).

       For these same reasons, the District of Minnesota did not resume jury trials until

September 2020, after developing procedures and best practices to safely select a jury and

conduct a jury trial during a contagious and deadly pandemic. These considerations were

relevant not only to the health and safety of all participants in the trial, but also to

whether jurors could render a fair decision while preoccupied by serious health and safety

concerns. See id. (observing that a defendant’s right to a fair trial might be impaired if

jurors are unfocused, distracted, impatient, or unavailable for jury service as a result of

the pandemic). For these reasons, the District of Minnesota suspended jury trials again

from November 2020 until May 2021, when “Minnesota continue[d] to be an area of risk



                                            17
for further COVID-19 spread and there [were] concerns about the potential increased

transmissibility of emerging strains of the COVID-19 virus.” General Order No. 28, In

Re: Updated Guidance to Court Operations Under the Exigent Circumstances Created

by COVID-19 (D. Minn. Apr. 29, 2021). Indeed, despite this District’s safety protocols,

one of the jury trials in this District required a two-week continuance because a juror

tested positive for COVID-19 in the middle of trial. See United States v. Hari, No. 18-cr-

0150(1), Dkt. 287 (D. Minn. Nov. 16, 2020).

       In summary, Mayer bears the burden to demonstrate that dismissal is warranted

based on an alleged violation of the Speedy Trial Act. Although he contends that time

should not have been excluded under the Speedy Trial Act because of the COVID-19

pandemic, he has not demonstrated any factual or legal error in the Court’s findings or

conclusions. Accordingly, Mayer has not satisfied his burden to demonstrate that his

rights under the Speedy Trial Act have been violated or that dismissal of the indictment is

warranted on this basis.

       II.    Sixth Amendment

       Mayer also alleges violations of his Sixth Amendment right to a speedy trial. 7

Alleged violations of the Sixth Amendment right to a speedy trial must be evaluated

independently from alleged violations of the Speedy Trial Act. Johnson, 990 F.3d at 666.

       “The Sixth Amendment right to a speedy trial attaches at the time of arrest or

indictment, whichever comes first, and continues until the trial commences.” Id. at 670

7
      Inexplicably, the United States fails to address the Sixth Amendment in its
response to Mayer’s motion to dismiss the indictment.


                                            18
(internal quotation marks and brackets omitted). “Assessment of whether a defendant’s

Sixth Amendment right to a speedy trial has been violated includes consideration of the

length of the delay, the reason for the delay, the defendant’s assertion of his right, and

prejudice to the defendant.” Id. (internal quotation marks omitted) (citing Barker v.

Wingo, 407 U.S. 514, 530 (1972)). The Court addresses each Barker factor in turn.

              A.     Length of the Delay

       When considering the length of the delay, courts conduct a two-step threshold

analysis: “(1) whether the length of delay was presumptively prejudicial such that it

triggers the Barker analysis, and, if triggered, (2) the extent to which the delay stretches

beyond the bare minimum needed to trigger judicial examination of the claim.” United

States v. Rodriguez-Valencia, 753 F.3d 801, 805 (8th Cir. 2014) (internal quotation marks

omitted). Here, the delay of more than two years is presumptively prejudicial. See

Johnson, 990 F.3d at 670 (concluding that a “nearly 14-month delay was presumptively

prejudicial”). Therefore, the Court must assess the remaining three Barker factors—

namely, the reason for the delay, the defendant’s assertion of his right to a speedy trial,

and prejudice to the defendant. This assessment “is necessarily dependent upon the

peculiar circumstances of the case.” Id. at 670–71 (quoting Barker, 407 U.S. at 530–31).

              B.     Reason for the Delay

       “The second Barker factor—reason for the delay—requires determining whether

the government or the criminal defendant is more to blame.” Rodriguez-Valencia, 753

F.3d at 806 (internal quotation marks omitted). If “the reason for the delay was primarily



                                            19
attributable to the court’s docket congestion,” such a reason “weighs in favor of a Sixth

Amendment violation, but only slightly.” Johnson, 990 F.3d at 671. As addressed above,

the delays in this case were attributable primarily to the filing of pretrial motions and the

delays occasioned by the COVID-19 pandemic. Both the United States and Mayer filed

numerous pretrial motions and, therefore, these delays are equally attributable to both

parties. And, of course, neither party is responsible for the delays caused by the COVID-

19 pandemic. Moreover, these delays were not primarily attributable to the Court’s

docket congestion. Accordingly, the second Barker factor does not weigh in favor of a

Sixth Amendment violation.

              C.     Defendant’s Assertion of the Speedy Trial Right

       The third Barker factor is whether and how the defendant asserted his right to a

speedy trial. Id. This inquiry permits a district court to “weigh the frequency and force

of the objections” a defendant made in response to trial continuances. Id. (quoting

Barker, 407 U.S. at 529). Here, Mayer did not object to the Court’s multiple pandemic-

related trial continuances. In fact, Mayer first asserted his right to a speedy trial when he

filed the pending motion to dismiss the indictment on June 20, 2021—the day before the

trial commenced. Mayer argues that he “was given no opportunity to object to the

Court’s numerous sua sponte continuances” during the pandemic. This argument lacks

merit. Nothing prevented Mayer from filing an objection or a motion prior to the eve of

trial. Indeed, Mayer filed numerous motions and objections throughout the history of this

case, which he has zealously litigated. Not only did Mayer not object to the Court’s



                                             20
pandemic-related continuances, he also did not oppose the United States’s motion for a

trial continuance in November 2020. In that motion, the United States represented that

both the United States and defense counsel desired a trial continuance to accommodate

their schedules. Notably, the Court denied that motion in part because the parties had not

demonstrated whether Mayer personally consented to doing so. On this record, the third

Barker factor weighs against finding a Sixth Amendment violation.

              D.     Prejudice

       The fourth Barker factor assesses the prejudice to the defendant caused by the

delay in light of three particular interests: preventing oppressive pretrial incarceration,

minimizing the defendant’s anxiety and concern, and limiting the possibility that the

defendant’s defense will be impaired. Id. (citing Barker, 407 U.S. at 532).

       Mayer undisputedly has been in pretrial detention since this case commenced in

April 2019. Notably, nearly half of Mayer’s pretrial detention in this case coincided with

his pretrial detention in a separate federal criminal case. See United States v. Mayer, No.

19-cr-0244 (D. Minn.) (involving pretrial detention from September 2019 through

October 2020). And other trial delays occurred as a result of pretrial motions filed by

both the United States and Mayer. As such, Mayer’s period of detention is not solely

attributable to the Court’s sua sponte trial continuances in this case. Mayer nonetheless

contends that his pretrial incarceration involved “very restrictive conditions,” presumably

alluding to the pandemic-related restrictions imposed by the detention facility in which he

has been detained. The Court is mindful that conditions in detention facilities have been



                                            21
unusually restrictive during the pandemic. But the nature of these restrictive conditions is

not attributable to the trial delays in this case; rather, such conditions are attributable to

the COVID-19 pandemic.         See Johnson, 990 F.3d at 671 (rejecting allegations of

prejudice that “are unrelated to the delay and more attributable to” other causes). Indeed,

the pandemic-related health and safety concerns that precipitated the trial delays in this

case also motivated detention facilities to impose greater restrictions for the safety of

inmates. The fact that such delays occurred and undoubtedly contributed to Mayer’s

anxiety is insufficient to establish a Sixth Amendment violation because “avoiding

anxiety, without concurrent prejudice to the defendant’s ability to mount a defense, is

likely the weakest interest served by the Sixth Amendment.” Id. (internal quotation

marks and brackets omitted).

       Most significantly, Mayer has not identified any actual prejudice that he suffered

as a result of the trial delays in this case. Mayer contends that the trial delays “permitted

the Government to seek new charges in the three superseding indictments in the case

while [Mayer] waited in jail, and new evidence on which to base even old charges.”

According to Mayer, this “result[ed] in many hours of wasted time preparing to defend

the old charges, and the need for additional time and resources to investigate the new or

modified charges.”8 These vague contentions do not, however, demonstrate the type or

degree of prejudice necessary to establish a Sixth Amendment violation.


8
       Notably, Mayer’s assertion that he needed “additional time and resources to
investigate the new or modified charges” is inconsistent with his assertion that his trial
should have been sooner and that he has been prejudiced by the trial delays in this case.


                                             22
       It is true that, when the government has negligently delayed trial, “prejudice is not

limited to the specifically demonstrable, and . . . affirmative proof of particularized

prejudice is not essential to every speedy trial claim.” United States v. Erenas-Luna, 560

F.3d 772, 779 (8th Cir. 2009) (quoting Doggett v. United States, 505 U.S. 647, 655

(1992)). But the trial delays in this case are not attributable to negligence on the part of

the United States and, therefore, a heavy presumption of prejudice based solely on vague

allegations is unwarranted. See id. at 780 (holding that courts may “vary the weight

assigned to the presumption [of prejudice] according to the government’s negligence and

the length of delay”). Actual prejudice ordinarily is not established if the defendant

“fail[s] to make any affirmative showing that the delay weakened his ability to raise

specific defenses, elicit specific testimony, or produce specific items of evidence.” Id. at

779 (quoting Doggett, 505 U.S. at 655).

       Mayer has not alleged, let alone demonstrated, that the passage of time has

impaired his ability to raise a particular defense or present exculpatory evidence. Mayer

has not identified any evidence that has been lost or any witnesses who have become

unavailable or unable to remember material facts. Instead, he argues that the passage of

time has permitted the United States to pursue additional charges against him and

discover new evidence against him. But these developments do not establish prejudice

absent an affirmative showing that Mayer’s ability to mount a defense has been

weakened by the passage of time. Indeed, the passage of time has permitted Mayer an

equivalent opportunity to develop a defense, gather and inspect evidence, and raise legal



                                            23
challenges in the numerous pretrial motions he has filed. Moreover, as addressed above,

the Court delayed the trial in this case in part to ensure that Mayer could effectively

prepare for trial and receive a fair trial in light of numerous pandemic-related risks and

restrictions. As such, Mayer has not demonstrated that the trial delays in this case

prejudiced his defense or his ability to prepare effectively for trial. To the contrary, the

trial delays likely had the opposite effect.

       In summary, although the length of the delay in this case is presumptively

prejudicial and Mayer has been in pretrial detention since this case commenced, none of

the other relevant Barker factors demonstrates that a Sixth Amendment violation has

occurred. Most significantly, the United States does not bear responsibility for the trial

delays, Mayer did not object to the delays or assert his speedy trial rights until the eve of

trial and Mayer has not demonstrated any actual prejudice caused by the delay.

Accordingly, Mayer has not demonstrated that his Sixth Amendment right to a speedy

trial has been violated or that dismissal of the indictment is warranted on this basis.

                                           ORDER

       Based on the foregoing analysis and all the files, records and proceedings herein,

IT IS HEREBY ORDERED that Defendant Travis Kyle Mayer’s motion to dismiss the

indictment, (Dkt. 194), is DENIED.



Dated: June 30, 2021                                     s/Wilhelmina M. Wright
                                                         Wilhelmina M. Wright
                                                         United States District Judge




                                               24
